DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      KATHERINE ANN HYATT,
                           Appellant,

                                    v.

     JANE ELIZABETH ZIMMERMAN, individually and as Personal
          Representative of the Estate of MARK R. HYATT,
                              Appellee.

                              No. 4D20-422

                         [December 17, 2020]

   Nonfinal appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Frank David Ledee, Judge; L.T. Case No.
FMCE18-977.

  Gustavo E. Frances of Gustavo E. Frances, P.A., Fort Lauderdale, for
appellant.

  Christopher N. Link of Christopher N. Link, P.A., Plantation, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.